COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Mark Anthony Castillo v. The State of Texas

Appellate case number:   01-12-01046-CR

Trial court case number: 1328987

Trial court:             208th District Court of Harris County

        This case was abated and remanded to the trial court for the trial court to determine
whether appellant’s counsel should be relieved of his duties and to either remove appellant’s
counsel and substitute new counsel or set a date certain when appellant’s counsel must file his
brief. The trial court held a hearing on our abatement order on July 29, 2013, and the court
reporter has filed a reporter’s record of the hearing. The trial court determined that counsel
should remain as appellant’s counsel, and counsel represented to the trial court that the brief
should be completed within 30 days. Accordingly, we REINSTATE this case on the Court’s
active docket.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court


Date: October 10, 2013